Case 1:21-cv-00218-KG-JFR Document 28 Filed 09/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

SILVERLINE CONSTRUCTION, LLC,
Plaintiff,

VS. Civ. No. 21-0218-KG-JFR

INTERSTATE ELECTRICAL CONTRACTORS, INC.,
Defendant.
ORDER GRANTING PLAINTIFEF’S

UNOPPOSED MOTION FOR LEAVE TO FILE
FIRST AMENDED COMPLAINT

 

THIS MATTER, having come before the Court on Plaintiff, Silverline Construction,
LLC’s Motion for Leave to File First Amended Complaint (“Motion”) (Doc. 27), the Court
having reviewed the Motion and determined the proposed First Amended Complaint for Breach
of Contract, Wrongful Termination, and Violation of the Prompt Payment Act, attached to the
Motion as Exhibit A, states the required facts to establish subject matter jurisdiction over this
case based on diversity of citizenship pursuant to 28 U.S.C. § 1332, complies with the
requirements of the Memorandum Opinion and Order entered on September 8, 2021, (Doc. 26)
sua sponte (“Order”), the Court having noted the concurrence of opposing counsel, and being
otherwise fully advised and informed in the premises FINDS this Court has subject matter
jurisdiction and the Motion is well taken and should be granted.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Motion filed
by Silverline Construction, LLC is hereby granted, Silverline Construction, LLC shall be

allowed to file its proposed First Amended Complaint for Breach of Contract, Wrongful
Case 1:21-cv-00218-KG-JFR Document 28 Filed 09/13/21 Page 2 of 2

Termination, and Violation of the Prompt Payment Act, attached to the Motion as Exhibit A, and

this case shall proceed and be litigated in this Court.

 

BUTT THORNTON & BAEHR PC

/s/ Rodney L. Schlagel
Rodney L. Schlagel

Jason J. Patton

P.O. Box 3170

Albuquerque, NM 87190
(505) 884-0777
rlschlagel@btblaw.com
jjpatton@btblaw.com
Attorneys for Plaintiff
Silverline Construction, LLC

Calvert Menicucci, P.C.

/s/ Sean Calvert

Sean Calvert

8804 Washington St., NE, Suite E
Albuquerque, NM
(scalvert@hardhatlaw.net)

 

Allen & Curry, P.C.

Approved by email of 9.10.21

L. Jay Labe

1125 Seventeenth Street, Ste. 1275
Denver, CO
(jlabe@allen-curry.com)

Attorneys for Defendant

Interstate Electrical Contractors Inc.
